         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I

        /_c'    __r_.--
    f           i
I -------;/ (1..--· ( _ )
                          ~....
                                             UNITED STATES DISTRICT COURT
i
'--- (         ---                                     SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                             JUDGMENT IN A CRIMINAL CASE
                                              V.                                       (For Offenses Committed On or After November I, 1987)


                            Eulises Edgardo Ortiz-Romero                               Case Number: 2: 19-mj-10172

                                                                                       Robert A. Garcia
                                                                                       Defendant's Attorney


         REGISTRATION NO. 87916298

        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
           •   was found guilty to count(s)
                                                   ----------------------------
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                   Nature of Offense                                                             Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

           D The defendant has been found not guilty on count(s)
                                            -------------------
           •   Count(s)
                             ------------------
                                                dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        ~ TIME SERVED                              • ________ days
           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.


                                                     FILED
                                                       AUG - 7 2019
                                                                                  0 ORABLE RUTH B,-,, ... ,v,,, EZ MONTENEGRO
                                                                                   ITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                      2:19-mj-10172
